Exhibit 10.2
 
LIMITED WAIVER TO NOTE PURCHASE AGREEMENT


This Limited Waiver to Note Purchase Agreement (this “Waiver”), effective as of
March 31, 2012, is made by and among AEMETIS ADVANCED FUELS KEYES, INC. (f/k/a
AE Advanced Fuels Keyes, Inc.), a Delaware corporation (the “Company”) and THIRD
EYE CAPITAL CORPORATION, an Ontario corporation, as agent (“Agent”).
 
RECITALS


A.           The Company, Agent and certain purchasers thereto (“Purchasers”)
entered into a certain Note Purchase Agreement dated as of October 18, 2010, as
amended by an Amendment No. 1 to Note Purchase Agreement dated as of March 10,
2011, as further amended by a Limited Waiver and Amendment No. 2 to Note
Purchase Agreement dated as of June 20, 2011, as further amended by a Limited
Waiver and Amendment No. 3 to Note Purchase Agreement dated as of August 31,
2011, as further amended by a Limited Waiver and Amendment No. 4 to Note
Purchase Agreement dated as of November 8, 2011 and as further amended by a
Limited Waiver, Consent and Amendment No. 5 to Note Purchase Agreement dated as
of January 31, 2012 (as the same may be further amended, restated, supplemented,
revised or replaced from time to time, the “Agreement”).  Capitalized terms used
but not defined in this Waiver shall have the meaning given to them in the
Agreement.
 
B.           The Company has requested, and the Agent and Purchasers have
agreed, to provide a limited waiver on the terms and conditions contained
herein.
 
AGREEMENT


SECTION 1.                      Reaffirmation of Indebtedness and Revenue
Participation.  The Company hereby confirms that (a) as of March 31, 2012, the
outstanding principal balance of the Notes and all accrued and unpaid interest
thereon is $5,971,573.65 and (b) as of March 31, 2012, the accrued and unpaid
Revenue Participation (as defined in the Fee Letter) according to the Company’s
daily financial reporting is $6,937,999.19.
 
SECTION 2.                      Limited Waiver.  Subject to the terms, covenants
and conditions of this Waiver, Agent waives any Event of Default which has
occurred solely as a result of:
 
(A)           the failure of the Company or Aemetis, Inc., a Significant
Affiliate, to discharge in full the judgment in the original amount of
$1,918,901.17 against Aemetis, Inc. in favor of Cordillera Fund, L.P., a Texas
limited partnership, entered by the Second Judicial District Court of the State
of Nevada in October 2009 pursuant to Section 7.1(v) of the Agreement;
 
(B)           the failure of the Company to pay the Minimum Monthly Base
Principal Payment due and owing for the month of February 2012, in the amount of
$200,000, pursuant to Section 4.3(i) of the Agreement;
 
(C)           the failure of the Company to pay the Additional Monthly Base
Principal Payment due and owing for the month of February 2012, in the amount of
$9,596.20, pursuant to Section 4.3(i) of the Agreement;
 
(D)           the failure of the Company to pay the Minimum Monthly Base
Principal Payment due and owing for the month of March 2012, in the amount of
$250,000, pursuant to Section 4.3(i) of the Agreement;
 
(E)           the failure of the Company to pay the additional principal payment
of $300,000 due and owing on March 30, 2012 pursuant to Section 4.3(ii) of the
Agreement;
 
(F)           the anticipated failure of the Company to pay the Minimum Monthly
Base Principal Payment due and owing for the month of April 2012, in the amount
of $200,000, pursuant to Section 4.3(i) of the Agreement;
 
(G)           the anticipated failure of the Company to pay the Additional
Monthly Base Principal Payment due and owing for the month of April 2012,
pursuant to Section 4.3(i) of the Agreement (each of the foregoing Events of
Default in clauses (A) through (G), the “Identified Events of Default”);
 
(H)           the failure of the Company to comply with the Minimum Quarterly
Free Cash Flow Covenants under Section 5.5(a) of the Agreement for the quarter
ending March 31, 2012;
 
(I)           the failure of the Company to comply with the Minimum Quarterly
Production Covenants under Section 5.5(b) of the Agreement for the quarter
ending March 31, 2012.
 
Except as expressly provided herein, nothing contained herein shall be construed
as a waiver by Agent or Purchasers of any covenant or provision of the
Agreement, the other Transaction Documents, or of any other contract or
instrument among the Company, any of its Subsidiaries, Purchasers and Agent, and
the failure of Agent or Purchasers at any time or times hereafter to require
strict performance by the Company or any of its Subsidiaries of any provision
thereof shall not waive, affect or diminish any right of Agent or Purchasers to
thereafter demand strict compliance therewith.  Agent and Purchasers hereby
reserve all rights granted under the Agreement, the Transaction Documents and
any other contract or instrument among the Company, any of its Subsidiaries,
Purchasers and Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.                      Conditions to Effectiveness.  This Waiver shall
be effective only upon and subject to satisfaction of the following conditions
precedent:
 
(A)           Agent shall have received and accepted an original of this Waiver
duly executed by the parties hereto.
 
(B)           Agent shall have received a waiver fee for the Identified Events
of Defaults of 585,000 shares of the common stock of Aemetis, Inc. (f/k/a AE
Biofuels, Inc.), which fee shall be deemed fully earned and nonrefundable upon
execution of this Waiver and the Company shall cause Aemetis, Inc. to deliver
certificates representing such shares to the Agent by April 30, 2012.
 
(C)           Agent shall have received certified copies of the certificate of
incorporation and bylaws of the Company as in effect on the date hereof, and of
the resolutions duly adopted by the Company’s board of directors authorizing the
execution, delivery and performance of this Waiver and the agreements and
transactions contemplated hereby.
 
(D)           Agent shall have received certified copies of the certificate of
incorporation and bylaws of Aemetis, Inc. as in effect on the date hereof, and
of the resolutions duly adopted by the board of directors of Aemetis, Inc.
authorizing the issuance of 585,000 shares of its common stock to the holders of
the Notes.
 
(E)           Agent shall have received all other approvals, opinions,
documents, agreements, instruments, certificates, schedules and materials as
Agent may reasonably request.
 
The Company acknowledges and agrees that the failure to perform, or to cause the
performance of, the foregoing covenants and agreements will constitute an Event
of Default under the Agreement and Agent and Purchasers shall have the right to
demand the immediate repayment in full in cash of all outstanding Indebtedness
owing to Agent and Purchasers under the Agreement, the Notes and the other
Transaction Documents.  In consideration of the foregoing and the transactions
contemplated by this Waiver, the Company hereby (a) ratifies and confirms all of
the obligations and liabilities of the Company owing pursuant to the Agreement
and the other Transaction Documents and (b) agrees to pay all costs and expenses
of Agent and Purchasers in connection with this Waiver.
 
SECTION 4.                      Agreement in Full Force and Effect.  Except as
specifically waived hereby, the Agreement and other Transaction Documents shall
remain in full force and effect and are hereby ratified and confirmed.  Except
as expressly set forth herein, this Waiver shall not be deemed to be a waiver,
amendment or modification of, or consent to or departure from, any provisions of
the Agreement or any other Transaction Document or any right, power or remedy of
Agent or Purchasers thereunder, nor constitute a waiver of any provision of the
Agreement or any other Transaction Document, or any other document, instrument
or agreement executed or delivered in connection therewith or of any Default or
Event of Default under any of the foregoing, in each case whether arising before
or after the date hereof or as a result of performance hereunder or
thereunder.  This Waiver shall not preclude the future exercise of any right,
remedy, power, or privilege available to Agent or Purchasers whether under the
Agreement, the other Transaction Documents, at law or otherwise.  All references
to the Agreement shall be deemed to mean the Agreement as modified hereby.  This
Waiver shall not constitute a novation or satisfaction and accord of the
Agreement or any other Transaction Documents, but shall constitute an amendment
thereof.  The parties hereto agree to be bound by the terms and conditions of
the Agreement and Transaction Documents as amended by this Waiver, as though
such terms and conditions were set forth herein.  Each reference in the
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Agreement as amended by this
Waiver, and each reference herein or in any other Transaction Document to “the
Agreement” shall mean and be a reference to the Agreement as amended and
modified by this Waiver.
 
SECTION 5.                      Representations.  The Company hereby represents
and warrants to Agent and Purchasers as of the date of this Waiver as
follows:  (A) it is duly incorporated, validly existing and in good standing
under the laws of its jurisdiction of incorporation; (B) the execution, delivery
and performance by it of this Waiver and all other Transaction Documents
executed and delivered in connection herewith are within its powers, have been
duly authorized, and do not contravene (i) its articles of incorporation, bylaws
or other organizational documents, or (ii) any applicable law; (C) no consent,
license, permit, approval or authorization of, or registration, filing or
declaration with any Governmental Authority or other Person, is required in
connection with the execution, delivery, performance, validity or enforceability
of this Waiver or any other Transaction Documents executed and delivered in
connection herewith by or against it; (D) this Waiver and all other Transaction
Documents executed and delivered in connection herewith have been duly executed
and delivered by it; (E) this Waiver and all other Transaction Documents
executed and delivered in connection herewith constitute its legal, valid and
binding obligation enforceable against it in accordance with their terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; (F) after giving
effect to this Waiver, it is not in default under the Agreement or any other
Transaction Documents and no Event of Default exists, has occurred and is
continuing or would result by the execution, delivery or performance of this
Waiver; and (G) the representations and warranties contained in the Agreement
and the other Transaction Documents are true and correct in all material
respects as of the date hereof as if then made, except for such representations
and warranties limited by their terms to a specific date.
 
SECTION 6.                      Miscellaneous.
 
(A)           This Waiver may be executed in any number of counterparts
(including by facsimile or email), and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.  Each party agrees that it will be bound by its own facsimile or
scanned signature and that it accepts the facsimile or scanned signature of each
other party.  The descriptive headings of the various sections of this Waiver
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof or
thereof.  Whenever the context and construction so require, all words herein in
the singular number herein shall be deemed to have been used in the plural, and
vice versa, and the masculine gender shall include the feminine and neuter and
the neuter shall include the masculine and feminine.  The use of the word
“including” in this Waiver shall be by way of example rather than by
limitation.  The use of the words “and” or “or” shall not be inclusive or
exclusive.
 
(B)           This Waiver may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified without the
written consent of the Company and Agent.  This Waiver shall be considered part
of the Agreement and shall be a Transaction Document for all purposes under the
Agreement and other Transaction Documents.
 
(C)           This Waiver, the Agreement and the Transaction Documents
constitute the final, entire agreement and understanding between the parties
with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto.  There are no
unwritten oral agreements between the parties with respect to the subject matter
hereof and thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
(D)           THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS WAIVER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.
 
(E)           The Company may not assign, delegate or transfer this Waiver or
any of its rights or obligations hereunder.  No rights are intended to be
created under this Waiver for the benefit of any third party donee, creditor or
incidental beneficiary of the Company or any of its Subsidiaries.  Nothing
contained in this Waiver shall be construed as a delegation to Agent or
Purchasers of the Company’s or any of its Subsidiaries’ duty of performance,
including any duties under any account or contract in which Agent or Purchasers
have a security interest or lien.  This Waiver shall be binding upon the Company
and its respective successors and assigns.
 
(F)           All representations and warranties made in this Waiver shall
survive the execution and delivery of this Waiver and no investigation by Agent
or Purchasers shall affect such representations or warranties or the right of
Agent or Purchasers to rely upon them.
 
(G)            THE COMPANY HEREBY ACKNOWLEDGES THAT THE COMPANY’S PAYMENT
OBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF RECISSION,
SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM AGENT OR ANY PURCHASER.  THE COMPANY
HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT AND EACH
PURCHASER AND THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS WAIVER IS EXECUTED, WHICH THE
COMPANY MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE AGREEMENT OR OTHER TRANSACTION DOCUMENTS, AND NEGOTIATION FOR
AND EXECUTION OF THIS WAIVER.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Waiver as of the date
first written above.
 
 

 
AEMETIS ADVANCED FUELS KEYES, INC.
         
 
By:
/s/ Todd Waltz     Name: Todd Waltz     Title: CFO  

 
 

 
THIRD EYE CAPITAL CORPORATION, as Agent
         
 
By:
/s/ Arif Bhalwani     Name: Arif Bhalwani     Title: Managing Director  

 
 
Signature Page to Limited Waiver to Note and Warrant Purchase Agreement
 
 
4